Caton, J. Here was a special agreement, made by the father of the infant, to pay for his board. In pursuance of that agreement, the plaintiff below boarded and took care of the infant two years; and now, on the failure of the father to pay for it, he sues the child, for the pin-pose of recovering out of the infant’s estate. There can be no pretense for charging the infant, or his estate, with the amount. 1 The credit was given to the father, and not to the infant. It is not like the case of .necessaries, furnished an infant on his credit. Even waiving the question of infancy, and the father alone would be liable, on this special contract, for boarding and taking care of the defendant below. The judgment must be reversed and remanded. Judgment reversed.